June 30, 2011

Grubb & Ellis Healthcare REIT II, Inc.
1551 North Tustin Avenue, Suite 300
Santa Ana, California 92705

Re: Proposed $71,500,000 Secured Line of Credit (the “Facility”) for Grubb &
Ellis Healthcare REIT II Holdings, LP (the “Borrower”).

Ladies and Gentlemen:

This letter is delivered to you in connection with that certain Summary of Terms
and Conditions, dated as of June 6, 2011 a copy of which is attached hereto as
Exhibit A (the “Term Sheet"; capitalized terms used herein and not otherwise
defined shall have the meanings given to such terms in the Term Sheet or in that
certain Credit Agreement to be dated as of June 30, 2011, the “Credit
Agreement”), executed among Grubb & Ellis Healthcare REIT II Holdings, LP (the
“Borrower”), KeyBank National Association (“KeyBank”), in its capacity as
administrative agent (the “Administrative Agent” or “Agent”) and KeyBank in its
capacity as lead arranger and book manager (the “Lead Arranger”). In connection
with, and in consideration of the commitments contained in the Term Sheet, the
Borrower hereby agrees as follows:



1.   Underwriting Fee: At closing, the Borrower agrees to pay the Lead Arranger
a fee of $972,500 (which equals to one hundred fifty (150) basis points (1.50%)
of the underwritten amount of the Facility (i.e., $71,500,000, the “Facility
Amount”), multiplied by .015 = $1,072,500 minus a $100,000 credit from the Lead
Arranger) for its work in underwriting, documenting and syndicating the
Facility.



2.   Accordion Fee: Upon closing of the Accordion (as described on the Term
Sheet) the Borrower shall pay an accordion fee to the Lead Arranger in an amount
equal to 1.50% of proceeds raised in excess of $71,500,000 (such amounts, the
“Accordion Amount”).



3.   Unused Fee: Throughout the term of the Facility (and as more fully set
forth in Section 2.7(b) of the Credit Agreement), the Borrower shall pay an
unused fee to the Administrative Agent and each Lender of fifty (50) basis
points (0.50%) of the average daily difference between the Facility Amount
(i.e., $71,500,000) and the aggregate Facility outstandings, payable in arrears
at the end of each quarter. The unused fee will be waived for any quarter where
the average usage of the Facility exceeds 65% of the Facility Amount.



4.   Extension Fee: In the event that the Borrower shall have delivered an
extension notice to extend the Term of the Facility as set forth in the Term
Sheet, the Borrower shall pay to the Agent (as more fully set forth in
Section 2.24 of the Credit Agreement,) for the ratable benefit of the Lenders on
the end of the initial Term (i.e., three years after the Closing Date, herein
the “Revolving Credit Commitment Termination Date”), a non-refundable extension
fee (the “Extension Fee”) in an amount equal to fifty (50) basis points (0.50%)
multiplied by the Facility Amount.



5.   As more fully set forth below, in connection with permanent financings of
properties financed through the Facility and other properties owned by the
Borrower or its Subsidiaries, Borrower agrees as follows:

(a) Right of First Refusal (“ROFR”). Borrower agrees that the Lead Arranger and
Lead Arranger’s Affiliates shall have the exclusive right (other than with
respect to any agreements with other parties existing as of the date of this
Letter and set forth on Schedule I hereof) of first refusal on Borrower’s (and
its Subsidiary’s, any such party, a “Borrower Party”) behalf to arrange for or
otherwise provide any permanent loan regarding any Eligible Borrowing Base
Assets (as defined in Term Sheet) included (past or present) in the Facility’s
Borrowing Base or other real estate asset owned by a Borrower Party (any such
permanent loan being referred to herein as a “Permanent Loan”) provided to such
Borrower Party by Fannie Mae, Freddie Mac, HUD, an insurance company, a CMBS
lender or similar long term institutional investor or lender (any such entity
being referred to herein as a “Permanent Lender”) in an aggregate amount of not
less than $50,000,000 (the “Threshold Amount”). Lead Arranger (or Lead
Arranger’s Affiliate) will have a period of fifteen (15) Business Days after its
receipt of all necessary analytical information to advise the Borrower of Lead
Arranger’s (or Lead Arranger’s Affiliate’s) decision with respect to such
financing.

(b) Right of First Offer (“ROFO”). Borrower agrees that the Lead Arranger and
Lead Arranger’s Affiliates shall have the exclusive right (other than with
respect to any agreements with other parties existing as of the date of this
Letter and set forth on Schedule I hereof) of first offer to arrange for or
otherwise provide to (or on behalf of) any Borrower Party with respect to any
Permanent Loan of any Eligible Borrowing Base Assets included (past or present)
in the Facility’s Borrowing Base or other real estate asset owned by a Borrower
Party in an aggregate amount of not less than the Threshold Amount.

(c) Exit Fee. On or before the Revolving Credit Commitment Termination Date (or
such earlier date as the Lenders’ commitments under the Facility may be
terminated, whether pursuant to Borrower’s voluntary election, default or
otherwise, herein, the “Termination Date”), the Borrower will pay to the Lead
Arranger an exit fee equal to two percent (2.0%) of the difference (which will
in no case be less than $0.00) between the Threshold Amount minus the aggregate
original principal amount of all Permanent Loans provided or arranged by Lead
Arranger or an Affiliate of Lead Arranger (the “Exit Fee”); provided, that if
Lead Arranger or an Affiliate of Lead Arranger arranges any Permanent Loan that
funds within the period of one (1) year after the Termination Date (such new
Permanent Loan, a “New Loan”), then Borrower will receive a refund of that
portion of the Exit Fee previously paid in the amount equal to the amount by
which the Exit Fee would have been reduced if such New Loan had been in place on
or before the Termination Date. The Exit Fee shall be deemed to be earned upon
the execution of this Letter but is not due and payable until the time set forth
in the first sentence of this Subsection (c)



6.   Market Flex: The Borrower acknowledges and agrees that Lead Arranger will
arrange syndication of the Facility, either prior to or after closing, based on
the pricing, fees, structure, and terms referenced in the attached Term Sheet.
If, on or prior to the time of the syndication, Agent, in its reasonable
judgment, determines that Lead Arranger will not be able to successfully arrange
syndication of the transaction, then Agent may, in consultation with the
Borrower, adjust the amounts, pricing, fees, terms, tranching and structure of
the transactions contemplated hereby in an effort to effect a successful
syndication of the Facility, provided that the total Facility Amount will not
change. The rights of Agent/Lead Arranger under this paragraph will survive the
execution of the definitive loan documentation and any borrowings thereunder and
will continue in full force and effect after the closing until Agent/Lead
Arranger determines that a successful syndication has occurred.

The fees payable above shall be fully earned upon becoming due and payable
(regardless of whether such fees are being paid for a later period), shall be
non-refundable for any reason whatsoever and shall be in addition to any other
fee, cost or expense payable pursuant to the Facility. Agent and Lead Arranger
reserve the right to allocate to its affiliates, in whole or part, certain fees
payable to it in such manner as each may determine in its sole discretion.

Please evidence your acknowledgment and consent to the provisions of this letter
by signing in the space provided below and returning a copy of this letter to
the undersigned.

Very truly yours,

KEYBANK NATIONAL ASSOCIATION

By: /s/ Brian Heagler
Name: Brian Heagler
Title: Senior Relationship Manager



KEYBANC CAPITAL MARKETS

By: /s/ Wally Neill
Name: Wally Neill
Title: Managing Director


Acknowledged and agreed to as of June 30, 2011.

Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership

By: Grubb & Ellis Healthcare REIT II, Inc.

By: /s/ Shannon K S Johnson
Name: Shannon K.S Johnson
Title: Chief Financial Officer


